Citation Nr: 0023597	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from March 1978 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied reopening the claim for service 
connection for a nervous condition.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

A remand is required where records within the control of VA 
could reasonably be expected to be part of the record on 
appeal and could be determinative of the claim were not 
considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
38 C.F.R. § 19.9 (1999).  

In August 1993, the RO denied service connection for various 
psychiatric disorders.  The veteran failed to perfect her 
appeal in accordance with the provisions of 38 U.S.C.A. § 
7105(d) (West 1991) and 38 C.F.R. §§ 20.200, 20.302(b) 
(1999).  That decision is final.  A claim for this benefit 
may only be reopened if she submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In March 1996, the RO received a hospital 
summary for treatment of schizoaffective disorder and 
episodic alcohol abuse.  See 38 C.F.R. § 3.160(e) (1999).  In 
May 1996, the RO determined that new and material evidence 
had not been presented to reopen the previously denied claim 
for service connection for a nervous condition.  The veteran 
perfected a timely appeal.  In developing the record on 
appeal, the RO noted that the veteran had reported inpatient 
treatment for bipolar disorder at the Tuskeegee VA Medical 
Center (VAMC) in July 1994.  See Tetro v. West, 13 Vet. App. 
404 (2000) (citing Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999).  

The evidence of record reflects that in May 1998, the RO 
submitted a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, to the Tuskeegee VAMC for the July 1994 hospital 
summary.  The RO requested that "if retired, retrieve and 
furnish - appeal case.  Please reply, even if negative."  In 
response to duplicate requests, the Tuskeegee VAMC replied in 
May and July 1998 that the medical records have been located 
at the Montgomery VAMC since June 22, 1995.  In July and 
August 1998, the Waco RO requested the July 1994 hospital 
summary from the Montgomery VAMC.  A response from the 
Montgomery VAMC dated in August 1998 reflects that no 
hospital summaries were on file.  The Acting Chief of Health 
Administration Service at the Montgomery VAMC responded on 
August 29, 1998 that the "patient [was] not a veteran.  She 
[was] followed through the Air Force, and copies from other 
facilities would have been forwarded to the Air Force for 
filing in her record there."  Affixed to the VA Form 10-7131 
was the address for Air Force Medical Records - 377th Medical 
Operations Squadron/SGOA, 1951 2nd Street SE, Kirtland Air 
Force Base, New Mexico 87117-5559.

While a review of the information of record indicates that a 
July 1998 response from the National Personnel Records Center 
documents that available records requested were forwarded to 
the RO, that same response also indicates that the request 
made by the RO was for clinical records from the Bergstorm 
Air Force Base, dating from November 1978 to May 1980, and 
for any additional service medical records, dating from March 
1978 to June 1980.  Furthermore, the record includes a prior 
request made by the RO to the National Personnel Records 
Center in July 1993, which was prior to the veteran's 
purported treatment at the Tuskeegee VAMC in July 1994.  As 
such, there is no indication from the record that the RO has 
made a specific search request to obtain the July 1994 VA 
hospital records, if available, from Air Force Medical 
Records - 377th Medical Operations Squadron/SGOA.  See VBA 
Letter 20-99-60 (Service medical records and VAMC records are 
considered to be in VA custody).  As additional action by the 
RO may be fruitful in either obtaining such VA medical 
records, or documented information that the medical records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.

Next, the Board emphasizes that in determining whether the 
evidence presented by the veteran qualified as "new and 
material" in 1996, the RO applied the materiality test 
adopted by the Court of Appeals for Veterans Claims in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Under the Colvin test, 
evidence was material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
the outcome when viewed in light of all the evidence of 
record.  Id.  This test was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit reasoned 
that the "reasonably likely to change the outcome" 
requirement was not only unnecessarily stringent but also 
inconsistent with the promulgated regulation on point, 38 
C.F.R. § 3.156(a), which merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Id.  Further, Hodge provides a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  See Fossie v. West, 12 Vet. 
App. 1 (1998).  Thus, after the July 1994 hospital summary is 
secured and associated with the claims file, the RO is 
obligated to review that evidence in light of 38 C.F.R. § 
3.156 (1999) and apply the less stringent standard 
articulated in Hodge in determining whether the evidence 
qualifies as "new and material."  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran, therefore, this case must be REMANDED to the RO for 
the following actions:

1. The RO should contact the Air Force 
Medical Records - 377th Medical 
Operations Squadron/SGOA, 1951 2nd 
Street SE, Kirtland Air Force Base, 
New Mexico 87117-5559 and attempt to 
obtain copies of the hospital summary 
for the July 1994 admission at the 
Tuskeegee VAMC.  Any records received 
must be associated with the claims 
folder.  If the search for these 
records produces negative results, 
documentation from that facility, to 
that effect, should be placed in the 
claims file.  

2. Following completion of the above 
noted development, the RO should make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran has submitted new 
and material evidence to reopen her 
claim for service connection for a 
nervous condition in light of 38 
C.F.R. § 3.156(a) and Hodge and 
Fossie, both supra.  Based on this 
determination, and if appropriate, the 
RO should accomplish any further 
indicated development.  

3. If the determination remains adverse 
to the veteran, she and her 
representative should be furnished 
with a supplemental statement of the 
case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



